DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,639,502. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a medical device for treatment which connects to a remote server and authenticates using an activation code to provide treatment.

U. S. Application No. 16/863,820
U. S. Patent No. 10,639,502
34. A medical device configured to communicate with a remote server, the medical device comprising: a treatment source configured to apply a therapy; and one or more processing devices configured to: obtain a treatment regimen that identifies a planned use of the treatment source, determine that the treatment source is associated with a valid activation code, the valid activation code authorizing application of the therapy with the treatment source, in response to determining that the treatment source is associated with the valid activation code, enable user activation of the treatment source, control the treatment source to apply the therapy, collect usage data indicative of the therapy applied by the treatment source, generate compliance information reflecting a comparison of the usage data to the treatment regimen, and communicate, via a computer network, the compliance information and a device identifier to a remote server for association by the remote server with a patient identifier and for providing an electronic device access to the compliance information responsive to an inquiry to the remote server indicating the patient identifier.
1. A medical device configured to communicate with a remote computer system, the medical device comprising: a treatment source configured to apply a therapy to damaged tissue of a patient to facilitate healing of the damaged tissue; and one or more processing devices configured to: receive, via a wireless network or a user input, a treatment regimen that identifies a scheduled use of the treatment source; responsive to receiving an activation code to enable the therapy, control the treatment source to apply the therapy to the damaged tissue in accordance with the treatment regimen; generate usage information indicative of the therapy applied by the treatment source; compare the usage information and the scheduled use; generate compliance information reflecting a degree that the usage information matches the scheduled use; and send the compliance information with a device identifier to a remote computer system, thereby causing the remote computer system to: determine a patient identifier based upon the device identifier; store the compliance information in association with the patient identifier; and provide access to the compliance information to one or more users in response to receiving an inquiry associated with the patient identifier from the one or more users.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793